Order, Supreme Court, New York County (Daniel P. FitzGerald, J.), entered on or about June 14, 2005, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly invoked the presumptive override for a recent threat to reoffend by committing a sexual or violent crime. The 59-year-old defendant, who has been incarcerated for approximately 35 years, was released on parole briefly in 1985, upon which he almost immediately committed a new and very serious sex crime. To the extent that defendant is arguing *572that the override does not apply to his situation, that argument is waived, and without merit in any event. The court’s determination that the defendant was a level three risk, based upon the presumptive recent threat override, was supported by clear and convincing evidence, and neither defendant’s age nor the likelihood of his continued incarceration warranted a downward departure (see e.g. People v Cadorette, 41 AD3d 808 [2007]). Concur—Lippman, P.J., Andrias, Williams, Buckley and Kavanagh, JJ.